Citation Nr: 0712510	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 2002 rating determination by the above 
Regional Office (RO).

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder 
was denied by the RO in October 1984.  The veteran did not 
perfect an appeal.  

2.  A May 1996 rating action affirmed the denial of service 
connection on the basis that new and material evidence had 
not been submitted to reopen the claim.  The veteran was 
notified and did not appeal; that was the last final denial 
as to that issue on any basis before the present attempt to 
reopen the claim.  

3.  Since the May 1996 RO rating decision, the veteran has 
submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a psychiatric disorder, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The RO's unappealed May 1996 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  As new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter on the merits.  

As a timely appeal of the previous adverse action was not 
submitted, the Board concludes that the RO's 1984 and 1996 
decisions are final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim, which has been 
disallowed, the claims may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  In any 
event, however, since the Board herein grants reopening of 
the claim, the applicability of that new regulation is not of 
significance to this aspect of the present decision.

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Furthermore, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the February 1981 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

II.  Facts and Analysis

Very briefly, evidence before the RO at the time of its 
rating decision in May 1996 included the veteran's claim for 
service connection and service medical records (SMRs), which 
show in March 1982 the veteran was noted to have increasing 
administrative and infractious problems with his command for 
the past year.  It was noted that the veteran had manifested 
longtime adjustment/disciplinary difficulties and he was 
referred for psychiatric consultation in July 1982.  During 
evaluation he complained of an inability to cope with marital 
conflicts.  He felt the Navy was interfering with his desire 
to reconcile a separation from his wife.  The examiner noted 
the veteran had shown longstanding adjustment problems in the 
military which had been unresponsive to 
counseling/disciplinary action.  The diagnosis was 
personality disorder with immature/unstable features.  The 
veteran was found fit for full duty but it was recommended 
that leave be granted if appropriate, as he was considered a 
poor candidate for treatment.  Also of record in May 1996 was 
an April 1984 VA examination report.  The examiner at that 
time found no evidence of a psychiatric disorder.

In a rating decision dated in October 1984, the RO denied the 
veteran's claim for entitlement to service-connection on the 
basis that no psychiatric disorder was shown.  The veteran 
was notified of his due process and appellate rights.  A 
timely appeal was not perfected.

In a subsequent decision dated in May 1996, the RO affirmed 
the denial of service connection, on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of his due process and appellate 
rights.  A timely appeal was not perfected.  Evidence 
considered at that time included, a January 1995 psychiatric 
evaluation report.  The veteran had been referred for 
psychiatric evaluation by his drug and alcohol counselor.  It 
was felt he may be schizophrenic, however the veteran did not 
return for further screening and as a result a diagnosis was 
not given.  

Since the May 1996 RO rating decision the veteran has 
submitted post-service treatment records which reveal 
treatment for schizophrenia, depression, and polysubstance 
abuse. 

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the May 1996 RO decision, is new, in the sense that it was 
not of record when the RO denied the claim.  Also, in view of 
the less stringent standard for materiality set forth in 
Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of current psychiatric disorder (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), which overcomes one 
of the reasons the RO previously denied the claim.  These 
treatment records provide competent medical evidence of 
current psychiatric disorders which was not established when 
the RO denied his claim in May 1996.

In the opinion of the Board, this evidence meets the 
regulatory standard of evidence "which raises a reasonable 
possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).  This provides a potential basis for service 
connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  The claim for 
service connection for an acquired psychiatric disorder is 
reopened.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  The appeal is, to this extent, 
allowed.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim of 
service connection for acquired psychiatric disorder has been 
reopened, further development is required.

In this case, the SMRs show that the veteran underwent a 
psychiatric evaluation in July 1982 due to longstanding 
adjustment problems attributed to a personality disorder with 
immature/unstable features.  The examiner concluded that 
there was no disqualifying mental defect but the veteran's 
immature personality made him unsuitable for further service.  
He was cleared psychiatrically, with no significant mental 
illness found, for appropriate administrative action and 
discharged from service.  

Post-service records include treatment for various 
psychiatric disorders, and the veteran's contentions on 
appeal relate a current psychiatric disorder to service.  
While no medical evidence showing such a relationship has 
been submitted, his in-service history raises significant 
medical questions regarding the onset of any disability.  

Accordingly, definitive medical evidence on the question of 
whether the veteran currently has psychiatric disorder, and 
an opinion as to its onset, is needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators 
cannot rely on their own unsubstantiated judgment in 
resolving medical questions).  The current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of medical expertise.  Thus, a remand to 
the RO for further evidentiary development is required in 
order to fulfill the statutory duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Board is confident the RO will assure 
that all VCAA requirements are satisfied.  The matter is 
REMANDED to the RO for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
psychiatric disorders since service 
discharge.  After the veteran has signed 
the appropriate releases, those records 
that are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric pathology, to include 
schizophrenia and/or depression.  The 
claims folder must be made available to 
the examiner for review of the case, and 
a notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set 
forth the medical probability that 
any disorder, if present, is 
traceable to any incidents, symptoms, 
or treatment the veteran experienced 
or manifested during service.

b.  Specifically, the examiner should 
address whether the veteran has a 
psychiatric disorder, to include 
depression or schizophrenia and, if 
so, whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical 
manifestations of any such disorder 
occurred while the veteran was in 
service from May 1980 to October 
1982.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have a psychiatric 
disorder, to include depression or 
schizophrenia, which could be 
regarded as having been incurred 
while the veteran was in service, the 
examiner should specifically indicate 
so.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, the RO 
must furnish the veteran an appropriate 
supplemental statement of the case and 
allow him a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


